UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

December 27, 2016

John Copenhaver
Executive Director
Technical Assistance for Excellence in Special Education
1780 N Research Parkway, Suite 112
Logan, Utah 84341
Dear Mr. Copenhaver:
This letter responds to your May 13, 2016 electronic mail (email) correspondence to Ms. Lisa
Pagano in the Office of Special Education Programs (OSEP). In that email, you ask if the parent
of a child with a disability may serve on the State Advisory Panel (SAP) if he or she resides in
another State. You also asked whether the State would be responsible for paying for the parent’s
transportation costs if he or she served on the SAP.
Under the Individuals with Disabilities Education Act (IDEA), the State must establish and
maintain an advisory panel for the purpose of providing policy guidance with respect to special
education and related services for children with disabilities in the State. 34 CFR §300.167. Under
34 CFR §300.168(a), membership of the advisory panel must consist of members appointed by
the Governor, or any other official authorized under law to make such appointments, to include
parents of children with disabilities (ages birth through 26). The IDEA and its implementing
regulations do not address whether a parent must reside in the State in which they serve on a
SAP. Thus, the State where the child resides could choose to appoint the child’s parent to its
SAP, even if the child’s parent resides in another State.
Your second question asks if the State is obligated to reimburse travel costs for such a parent to
attend meetings of the SAP. Consistent with 34 CFR §300.704, the State educational agency
(SEA) may use part of its IDEA Part B grant to fund State-level activities which could include
reimbursement for the travel costs of SAP members. The SAP travel expenditures must meet the
test of being allowable (necessary), reasonable, and allocable to the grant as required by the
Office of Management and Budget (OMB) Uniform Guidance. 1
We recognize that SEAs may use conferencing technology resources to facilitate the
participation of SAP members who, for a variety of reasons, may be unable to attend meetings
in-person. It is important to note that in these situations, the SEA should implement measures to
ensure members participating remotely have an opportunity to participate in the meeting and to
comment on any matters before the SAP.
1

These requirements are discussed in 2 CFR §200, Subpart E – Cost Principles. The OMB Uniform Guidance may
be accessed at: http://www.ecfr.gov/cgi-bin/text-idx?tpl=/ecfrbrowse/Title02/2cfr200_main_02.tpl.
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness by
fostering educational excellence and ensuring equal access.

Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation of the IDEA by the
U.S. Department of Education in the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Ken Kienas of my staff at
202-245-7621, or by email at Ken.Kienas@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

